DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…a first heater provided on the heat insulating film and configured to measure a physical quantity of a gas; and
“a reference resistor formed in a same resistive layer 

Claim 6 is objected to because of the following informalities, and should be:
“…to a start of measurement of the physical quantity of the gas.”

Claim 7 is objected to because of the following informalities, and should be:
“…measuring the physical quantity of the gas using the first heater and a diagnostic operation using the second heater.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Pub. 2011/0154885) in view of Itakura et al. (U.S. Pub. 2006/0186901).

Regarding claim 1, Nakano disclose (Figs. 1-6) a gas sensor device (see par. [0002]) comprising:
a heat insulating film 8a [0064] formed on a substrate 2 [0064] (as shown in Fig. 2);

wherein the gas sensor device further comprises a second heater 4 [0063].
Nakano does not disclose a reference resistor formed in a resistive layer same as the first heater and formed on the heat insulating film; and the second heater simultaneously heats the first heater and the reference resistor.
Itakura discloses (Figs. 1A and 1B) a reference resistor 143/144 [0040] formed in a same resistive layer as the first sensor 141/142 (as shown in Figs. 1A and 1B) and formed on the heat insulating film 120 [0034] (as shown in Fig. 1B; and the second heater 201 [0033] simultaneously heats the first sensor 141/142 and the reference resistor 143/144.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakano’s sensor to include a reference resistor formed in a resistive layer same as the first heater and formed on the heat insulating film; and the second heater simultaneously heats the first heater and the reference resistor, as taught by Itakura.
Such a modification would improve the accuracy of the sensor reading (given a reference value to compare to).

Regarding claim 2, Nakano is applied as above, but does not disclose the second heater is used at the time of diagnosis of the first heater.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakano’s sensor to include a reference resistor formed in a resistive layer same as the first heater and formed on the heat insulating film; and the second heater simultaneously heats the first heater and the reference resistor, as taught by Itakura.
Such a modification would prevent moisture from adversely affecting the sensing (see pars. [0006]-[0007] and [0057]).

Regarding claim 4, Nakano discloses a bridge circuit 14a [0072] including the first heater 3.
Nakano does not disclose the bridge circuit includes the reference resistor, wherein the first heater is diagnosed on the basis of a differential voltage signal of the bridge circuit.
Itakura discloses (Figs. 1-3) the bridge circuit (as shown in Fig. 3) includes the reference resistor 143/144 (i.e. C2: [0048]), wherein the first sensor 141/142 (heater when in combination with Nakano, see above) is diagnosed on the basis of a differential voltage signal of the bridge circuit (see pars. [0048] and [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakano’s sensor so that the bridge circuit includes the 
Such a modification would prevent moisture from adversely affecting the sensing (see pars. [0006]-[0007] and [0057]).

Regarding claim 5, Nakano is applied as above, but does not disclose signal correction according to the physical quantity of the gas measured by using the first heater is performed on the basis of the differential voltage signal.
Itakura discloses (Figs. 1A and 1B) signal correction (output adjusted: [0059]) according to the physical quantity of the gas measured by using the first sensor 141/142 (heater when in combination with Nakano, see above) is performed on the basis of the differential voltage signal (i.e. on the basis of the output adjusted for the moisture state: see pars. [0057] and [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakano’s sensor so that signal correction according to the physical quantity of the gas measured by using the first heater is performed on the basis of the differential voltage signal, as taught by Itakura.
Such a modification would compensate for the effect of moisture on the sensing (see pars. [0057] and [0059]).
	
Regarding claims 6 and 7, Nakano is applied as above, but does not disclose the second heater is driven and diagnosis of the first heater is performed during a period from a start of power supply to a start of measurement of the physical quantity of gas; and diagnosis of the 
Itakura discloses (Figs. 1A and 1B) the second heater 201 is driven and diagnosis of the first sensor 141/142 (heater when in combination with Nakano, see above) is performed during a period from a start of power supply to a start of measurement of the physical quantity of gas [0057]; and diagnosis of the first sensor 141/142 (heater when in combination with Nakano, see above) is performed at a predetermined cycle [0056] by switching between measurement operation of measuring the physical quantity of gas using the first heater and diagnostic operation using the second heater (every predetermined period: [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakano’s sensor so that the second heater is driven and diagnosis of the first heater is performed during a period from a start of power supply to a start of measurement of the physical quantity of gas; and diagnosis of the first heater is performed at a predetermined cycle by switching between measurement operation of measuring the physical quantity of gas using the first heater and diagnostic operation using the second heater, as taught by Itakura.
Such a modification would prevent moisture from adversely affecting the sensing (see pars. [0006]-[0007] and [0057]).

Regarding claims 8 and 9, Nakano is applied as above, but does not disclose a signal corresponding to a diagnosis result of the first heater is output to an outside of the gas sensor 
Itakura discloses (Figs. 1A and 1B) a signal corresponding to a diagnosis result of the first heater is output to an outside of the gas sensor device (i.e. to an ECU, for example: [0059]); and diagnosis of the first sensor 141/142 (heater when in combination with Nakano, see above) is performed by using the second heater 201 in accordance with a signal from outside of the gas sensor device (under control of the ECU, for example: [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakano’s sensor so that the second heater is driven and diagnosis of the first heater is performed during a period from a start of power supply to a start of measurement of the physical quantity of gas; and diagnosis of the first heater is performed at a predetermined cycle by switching between measurement operation of measuring the physical quantity of gas using the first heater and diagnostic operation using the second heater, as taught by Itakura.
Such a modification would prevent moisture from adversely affecting the sensing (see pars. [0006]-[0007] and [0057]).

Regarding claim 10, Nakano disclose (Figs. 1-6) the temperature of the second heater 4 is 125°C or more (can be 250 C: [0086]).

Regarding claim 11, Nakano discloses (Figs. 1-6) the first heater 3 and the reference resistor (per the combination with Itakura elements 143/144, above) are formed of metallic .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Pub. 2011/0154885) in view of Itakura et al. (U.S. Pub. 2006/0186901), and further in view of Nakano (JP 2014-178214).

Regarding claim 3, Nakano’s US publication is applied as above, but does not disclose driving of the first heater is stopped during operation of the second heater.
Nakano’s JP publication discloses (Figs. 1-4) driving of the first heater 5 is stopped during operation of the second heater 6 (i.e. during the initial startup period when the water droplets are being evaporated by the heater 6: see pars. [0026]-[0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakano’s sensor (as in the US publication) so that the second heater is driven and diagnosis of the first heater is performed during a period from a start of power supply to a start of measurement of the physical quantity of gas; and diagnosis of the first heater is performed at a predetermined cycle by switching between measurement operation of measuring the physical quantity of gas using the first heater and diagnostic operation using the second heater, as taught by Nakano’s device of the JP publication.
Such a modification would prevent damage due to attached water droplets (see Nakano – JP 2014-178214: [0007] and [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852